Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Discussion of claim 21: the prior art of record does not disclose or teach the claimed combination of a method of training an animal to perform a task, requiring: actuating a wireless signal communication between a hand-held transmitter of a remote training system and a receiver of the remote training system, the transmitter configured to be held in one hand of a user, and the receiver configured to apply a first non-aversive stimulus to the animal wearing the receiver.
The system especially requiring the handheld transmitter including a pressure-sensitive input device configured to be actuated by the hand holding the transmitter; the method especially requiring: detecting, by first circuitry comprising a pressure sensor coupled to the input device and a first processor in communication with the pressure sensor, an initial amount of pressure applied to the input device at a first time corresponding to the user causing the animal, wearing the receiver, to begin performing the task; 
responsive to detecting the initial amount of pressure applied at the first time, for a first period beginning at the first time and associated with the animal performing the task, continuously: 
generating, by the pressure sensor, an input signal having an amplitude that is proportional to a magnitude of the pressure currently applied to the input device; 
encoding, by the first processor, the input signal to produce a stimulus signal comprising data corresponding to the amplitude; 
causing, by the first processor, the transmitter to send the stimulus signal to the receiver; receiving, by receiver circuitry in the receiver, the stimulus signal; 
determining, by the receiver circuitry based on the data, a stimulus intensity that is proportional to the magnitude of the pressure currently applied to the input device; and 
causing, by the receiver circuitry, the receiver to responsively apply the first non- aversive stimulus to the animal at the stimulus intensity.
Claim 21, thus, requires sending a signal from a transmitter and a receiver applying a stimulus proportionate to the amount of pressure placed by a user on the input device. This concept cannot be found in the art.
Discussion of claim 28: similar to above, the prior art of record does not disclose or teach the combination of claimed elements of a method of training an animal to perform a task, the method comprising: 
repeatedly, during a first time period: 
measuring, by a pressure sensor of a transmitter, a magnitude of pressure applied to an input device of the transmitter; 
responsively generating, by the pressure sensor, an input signal having an amplitude that changes proportionally to changes in the magnitude of the pressure; 
generating, by a first processor in electronic communication with the pressure sensor, a stimulus signal encoding the amplitude; 
sending, by the transmitter to a receiver that is wirelessly coupled to the transmitter, the stimulus signal; 
determining, by stimulus application circuitry of the receiver based on the stimulus signal, a stimulus intensity; and 
causing, by the stimulus application circuitry, the receiver to apply a non-aversive stimulus to the animal at the stimulus intensity, 
wherein the stimulus intensity is proportional to the magnitude of the pressure currently applied to the input device.
Claim 28, in a similar manner to claim 21 above, thus requires sending a signal from a transmitter and a receiver applying a stimulus proportionate to the amount of pressure placed by a user on the input device. This concept cannot be found in the art.
Discussion of claim 35: similar to the discussion of claims 21 & 28 above, the prior art of record does not disclose or teach the combination of claimed elements of a system for training an animal to perform a task, requiring:
a transmitter device that is fully operable using only one hand, the transmitter device comprising: a hand-held housing; and transmitter circuitry in electronic communication with the input device; and the transmitter circuitry configured to send, to the receiver via wireless communication, as one or more control signals, data representing the input signal; and 
a receiver comprising: one or more stimulus sources each positioned to apply one of one or more non-aversive stimuli to the animal when the receiver is worn by the animal; and receiver circuitry in electronic communication with the one or more stimulus sources, the receiver circuitry being configured to: receive the one or more control signals; and cause a first stimulus source of the one or more stimulus sources to emit a first non-aversive stimulus of the one or more stimuli at the stimulus intensity.
The transmitter especially requiring: a pressure-sensitive input device supported by the housing; the transmitter circuitry being configured to: measure an amount of pressure applied to the input device to produce an input signal having an amplitude that corresponds to the amount of pressure applied to the input device. The receiver especially requiring: the receiver circuitry being configured to: receive the one or more control signals; generate, based on the data in the one or more control signals, a stimulus intensity signal encoding a stimulus intensity that is proportional to the amplitude of the input signal.
Claim 35, in a similar manner to claims 21 & 28 above, thus requires the ability for the system to send a signal from the transmitter and apply a stimulus at the receiver proportionate to the amount of pressure placed by a user on the input device. This concept cannot be found in the art.
Prior art to So (US 20120272924) and Duncan (US 6549133) each discloses similar training systems with their associated methods; however, each is silent to the pressure-sensitive circuitry that sends an encoded signal with a proportionate amplitude to the receiver, and in turn, the receiver applying the stimulus proportionate to the input signal from the user, reflected in the encoded signal.
Farkas (US 5911199) discloses a similar concept of providing a proportionate stimulus to an input force; however, the force applied is based on the tension imparted between the user and the animal, and not solely based on the input of the user. This does not solve the problem addressed by the instant invention, nor does it make up for the deficiencies in the discussed art. 
Additionally, Komori (US 20150251089) and Ogata et al. (US 6509848) each discloses a pressure-sensitive input device; however, the disclosure of Ogata appears to only solve the problem of pressure-sensitive input, and not the required circuitry to send that signal to a remote receiver, and apply pressure proportionate stimuli.
See page 12 for examples of “non-aversive stimulus.”
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643